J-S09031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  M&T BANK                              :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                  v.                    :
                                        :
                                        :
  JILL ABRAMS LAPENSOHN AND             :
  HOWARD C. LAPENSOHN                   :
                                        :   No. 2608 EDA 2019
                       Appellants       :

                Appeal from the Order Entered July 22, 2019
    In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): 2018-12809

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         Filed: April 1, 2021

      Jill Abrams Lapensohn and Howard C. Lapensohn (“the Lapensohns”)

appeal from the Order granting the Motion for Summary Judgment, filed by

M&T Bank (“M&T”), in this ejectment action filed by M&T. We affirm.

      In January 2018, following a foreclosure action, M&T purchased, at a

sheriff’s sale, a property located at 1106 Robin Road, Gladwyne, Montgomery

County, Pennsylvania (“the property”). The Lapensohns previously owned the

property, and continued to live on the property after the foreclosure and

sheriff’s sale.

      On May 11, 2018, M&T filed a Complaint in Ejectment, alleging that it

had purchased the property, and that the Lapensohns had not vacated the
J-S09031-21


premises.1 The Lapensohns filed Preliminary Objections, and, in response,

M&T filed an Amended Complaint.                The Lapensohns filed new Preliminary

Objections, which the trial court overruled.           The Lapensohns subsequently

filed an Answer and New Matter, alleging that M&T “was not properly sold the

property,” and therefore, the Lapensohns were “still entitled to ownership.”2

Answer to Amended Complaint, 10/12/18, at 1-4. In their New Matter, the

Lapensohns raised various affirmative defenses, and Counterclaims, which

alleged that the mortgage foreclosure and the subsequent sheriff’s sale were

improper on grounds of unjust enrichment, Pennsylvania’s Unfair Trade

Practices and Consumer Protection Law, fraud, and false pretenses.

       M&T filed Preliminary Objections to the Lapensohns’ Answer, New

Matter, and Counterclaims, alleging that the Answer and New Matter were

untimely filed, and that the Counterclaims failed to state a claim that arises

from the same transaction raised in M&T’s Amended Complaint, in violation




____________________________________________


1M&T’s Complaint named a “John Doe” as a third defendant. However, the
Lapensohns’ Answer did not acknowledge that a third party resided at the
home. Additionally, the Lapensohns’ Notice of Appeal did not include a third
party.

2The Lapensohns’ Answer does not elaborate as to how M&T was not “properly
sold the property.”


                                           -2-
J-S09031-21


of Pa.R.C.P. 1056.3 The Lapensohns filed a Response to M&T’s Preliminary

Objections.      On December 17, 2018, the trial court overruled M&T’s

Preliminary Objection to the Lapensohns’ Answer, sustained M&T’s Preliminary

Objection to the Lapensohns’ Counterclaims, and struck the Counterclaims

from the record.      M&T subsequently filed a Reply to the Lapensohns’ New

Matter.

       On January 2, 2019, M&T filed a Motion for Summary Judgment, alleging

that the Lapensohns had failed to raise a genuine issue of material fact. On

January 30, 2019, the Lapensohns filed a Motion to Compel, alleging that the

trial court had failed to schedule a case management conference, and claiming

that the Lapensohns had submitted a Notice of Deposition to M&T, to which

M&T failed to respond. The Lapensohns requested that the trial court “craft

an order[,] so a deposition is required to be scheduled as soon as possible[,]”

and schedule a case management conference. Motion to Compel, 1/30/19, at

2-3. On February 2, 2019, the Lapensohns filed a Response to M&T’s Motion

for Summary Judgment, alleging that summary judgment could not be

entered because “no discovery ha[d] taken place.” Response to Motion for

Summary Judgment, 2/4/19, at 6. On March 6, 2019, M&T filed a Response


____________________________________________


3 Rule 1056 states, in relevant part, that “[t]he defendant may plead a
counterclaim which arises from the same transaction or occurrence or series
of transactions or occurrences from which the cause of action arose.”
Pa.R.C.P. 1056.



                                           -3-
J-S09031-21


to the Lapensohns’ Motion to Compel, alleging that it did not respond to the

Lapensohns’ Notice of Deposition because it was defective pursuant to

Pa.R.C.P. 4007.1(a)4 and Montgomery County Local Rule 208.2(e).5

        On July 22, 2019, the trial court granted M&T’s Motion for Summary

Judgment. The Lapensohns filed a timely Notice of Appeal and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

        On appeal, the Lapensohns raise the following questions for our review:

        a. Whether the trial court erred in granting [M&T’s Motion for
        Summary Judgment,] when all defenses and arguments were not
        fully considered[?]

        b. Whether the trial court erred when it ignored the factual and
        legal basis presented by [the Lapensohns’] arguments presented
        in the paperwork[?]

        c. Whether the trial court erred in not requiring [M&T] to respond
        to the outstanding discovery requests, including Notices of
        Deposition, when proper notice was not given to [the Lapensohns]
        or [the Lapensohns’] counsel[?]
____________________________________________


4   Rule 4007.1(a) states that

        [a] party desiring to take the deposition of any person upon oral
        examination shall give reasonable notice in writing to every other
        party to the action, except that no notice need be given a
        defendant who was served by publication and has not appeared in
        the action. A party noticed to be deposed shall be required to
        appear without subpoena.

Pa.R.C.P. 4007.1

5 Montgomery County Local Rule 208.2(e) states, in relevant part, that “[a]ny
motion relating to discovery must include a certification by counsel for the
moving party that counsel has conferred or attempted to confer with all
interested parties in order to resolve the matter without court action.”
M.C.R.C.P. 208.2(e).

                                           -4-
J-S09031-21



      d. Whether the trial could [sic] should have ruled on the [M]otion
      for [S]ummary [J]udgment when there was outstanding discovery
      still[?]

Brief for Appellant at 2 (issues reordered).

      In their first and second claims, the Lapensohns argue that the trial

court failed to consider their Counterclaims and defenses before granting

M&T’s Motion for Summary Judgment.             See id. at 8-13, 15-17.      The

Lapensohns’ Counterclaims alleged that their prior mortgage foreclosure and

the subsequent sheriff’s sale were improper on grounds of unjust enrichment,

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, fraud,

and false pretenses. Id. at 8-13. The Lapensohns assert that these claims

raise issues of material fact, and precluded the trial court from granting M&T’s

Motion for Summary Judgment. Id. at 15-17.

            Summary judgment is appropriate where the record clearly
      demonstrates there is no genuine issue of material fact and the
      moving party is entitled to judgment as a matter of law. When
      considering a motion for summary judgment, the trial court must
      take all facts of record and reasonable inferences therefrom in a
      light most favorable to the non-moving party. Whether there are
      no genuine issues as to any material fact presents a question of
      law, and therefore, our standard of review is de novo and our
      scope of review plenary.

Am. S. Ins. Co. v. Halbert, 203 A.3d 223, 226 (Pa. Super. 2019).

      Pennsylvania Rule of Civil Procedure 1035.2 states, in relevant part, that

      [a]fter the relevant pleadings are closed, but within such time as
      not to unreasonably delay trial, any party may move for summary
      judgment in whole or in part as a matter of law … whenever there
      is no genuine issue of any material fact as to a necessary element


                                     -5-
J-S09031-21


      of the cause of action or defense which could be established by
      additional discovery or expert report.

Pa.R.C.P. 1035.2.

      Here, the trial court granted M&T’s Preliminary Objection to the

Lapensohns’ Counterclaims, and struck the Counterclaims from the record.

Thus, the trial court could not consider the Counterclaims when addressing

M&T’s Motion for Summary Judgment. See id. The Lapensohns have not

claimed that the trial court erred in granting M&T’s Preliminary Objection.

Accordingly, the trial court did not err in granting M&T’s Motion for Summary

Judgment on these grounds. See Pa.R.C.P. 1035.2; Am. S. Ins. Co., supra.

      In their third and fourth claims, the Lapensohns argue that the trial court

erred in granting M&T’s Motion for Summary Judgment when discovery

remained outstanding. Brief for Appellant at 13-15, 17-18. The Lapensohns

claim that the depositions and materials requested in their discovery requests

may have revealed issues of material fact. Id.

      In its Opinion, the trial court stated the applicable law, cogently and

thoroughly addressed the Lapensohns’ third and fourth claims, and concluded

that they lack merit. See Trial Court Opinion, 10/13/20, at 8-13. We agree

with the sound reasoning and determinations of the trial court, as set forth in

its Opinion, and we affirm thereon regarding these claims. See id.

      Order affirmed.




                                      -6-
J-S09031-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/21




                          -7-